DETAILED ACTION
1. 	This office action is in response to an application 16/448,299 filed on 06/21/2019. Claims 1-20 are pending and claims 1, 10 and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Priority	
	3.	This application filed on 06/21/20419 doesn’t claim priority to any application. Thus the effective filing date of this application is June 21, 2019.
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 05/26/2020 and 09/28/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on June 21, 2019 are accepted. 
Specification
6.	The specification filed on June 21, 2019 is also accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 


	The application has been amended as follows:
	In the claims:

10. (Currently Amended) On claim 10, line 1, please delete the limitation, “A computer-readable medium” and replace it with “A non-transitory computer-readable medium”
11. (Currently Amended) On claim 11, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
12. (Currently Amended) On claim 12, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
13. (Currently Amended) On claim 13, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
14. (Currently Amended) On claim 14, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
15. (Currently Amended) On claim 15, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
16. (Currently Amended) On claim 16, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”
17. (Currently Amended) On claim 17, line 1, please delete the limitation, “The computer-readable medium” and replace it with “The non-transitory computer-readable medium”


Allowable Subject Matter
7.	Claims 1-20 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 10 and 19.

	A.	US Publication No. 2016/0292680 A1, Pub. Date: October 6, 2016 to Wilson [This prior art is also submitted with the IDS] discloses a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger. As shown in FIG. 1, a chain of ownership for a generic digital asset is indicated generally by the reference numeral 100. In a first transaction 110, Owner O transfers ownership of a digital asset to a next Owner 1 by applying her Owner O's digital signature 116, based on her private key, to a cryptographic hash 114 of the combination (e.g., concatenation, without limitation) of the previous transaction's output combined with the public key 112 of the next Owner 1. In a second transaction 120, Owner 1 transfers ownership of the same digital asset to a next Owner 2 by applying his Owner 1's digital signature 126, based on his Owner 1's private key 118, to a cryptographic hash 124 of the combination of the previous transaction 110's output combined with the public key 122 of the next Owner 2. In a third 
In particular Wilson discloses a method of creating and validating a digital record that represents an asset [See at least paragraph 0037, lines 1-3, As shown in FIG. 1, a chain of ownership for a generic digital asset is indicated generally by the reference numeral 100. In a first transaction 110, Owner O transfers ownership of a digital asset to a next Owner 1 by applying her Owner O's digital signature 116, based on her private key…],, the method comprising: 
obtaining a first private key and a first public key that corresponds to a creator of the digital record [See at least paragraph 0037, lines 1-3, As shown in FIG. 1, a chain of ownership for a generic digital asset is indicated generally by the reference numeral 100. In a first transaction 110, Owner O transfers ownership of a digital asset to a next Owner 1 by applying her Owner O's digital signature 116, based on her private key…]; 



using the first private key, computing a first digital signature of all of [See at least paragraph 0037, lines 11-15, Owner 1 transfers ownership of the same digital asset to a next Owner 2 by applying his Owner 1's digital signature 126, based on his Owner 1's private key 118, to a cryptographic hash 124 of the combination of the previous transaction 110's output combined with the public key 122 of the next Owner 2.]and 
creating a first digital record comprising [See at least paragraph 0037, lines 11-15, Owner 1 transfers ownership of the same digital asset to a next Owner 2 by applying his Owner 1's digital signature 126, based on his Owner 1's private key 118, to a cryptographic hash 124 of the combination of the previous transaction 110's output combined with the public key 122 of the next Owner 2.].

B.	US Publication No. 2019/0102782 A1 (April 4, 2019) to Diehi [This prior art is also submitted with the IDS] discloses a method for processing a genuine instance of a digital good using a blockchain, the method comprising: registering an ownership of the genuine instance using a plurality of transactions, the genuine instance uniquely identified by a content descriptor which is cryptographically linked to an ownership token and includes intrinsic characteristics of the genuine instance, wherein the ownership token includes a token seed and a token signature; validating each transaction of the plurality of transactions by a plurality of validators; and recording that the genuine instance belongs to an owner by recording each transaction of the plurality of transactions in the blockchain once each transaction has been validated. An example first sale of a genuine instance 420 of a digital good is described below. Alice sells a genuine instance of a digital picture to Bob. Thus, in this example, Alice is the issuer and Bob is the future owner. In the above-described example implementation, Alice performs the following operations: (1) generates a 256-bit random seed; (2) performs 100 iterations of SHA3 on the initial random seed which results in a token seed 322 (i.e., TokenSeed=SHA3.sub.100 (SHA3.sub.99 ( . . . SHA3.sub.2 (SHA3.sub.1 (random seed))))); 

		In particular Diehi discloses a method of creating and validating a digital record that represents an asset [See at least paragraph 0040, An example first sale of a genuine instance 420 of a digital good is described below. Alice sells a genuine instance of a digital picture to Bob. Thus, in this example, Alice is the issuer and Bob is the future owner.], the method comprising: 
obtaining a first private key and a first public key that corresponds to a creator of the digital record [See at least paragraph 0041, where Alice has both public/private key pair. Alice performs the following operations: (1) generates a 256-bit random seed; (2) performs 100 iterations of SHA3 on the initial random seed which results in a token seed 322 (i.e., TokenSeed=SHA3100 (SHA399 ( . . . SHA32 (SHA31 (random seed))))); (3) calculates Unique ID 312 (i.e., UniqueID=SHA3(TokenSeed)) (in the highly unlikely case that UniqueID has already been used for another genuine instance, a new random seed would be polled); (4) generates a 32-bit random payload 314; (5) embeds the random payload 314 into the digital good using a watermark embedder to produce the genuine instance 420; (6) calculates instance hash 316 (i.e., InstanceHash=SHA3(Genuinelnstance)) whose length is 256 bits; (7) calculates the content signature 318 (ContentSignature=Sign_RSA{Kpri _ issuer} (UniqueID|Payload InstanceHash|IssuerCertificateKey))]

generating data See at least paragraph 0041, (4) generates a 32-bit random payload 314; (5) embeds the random payload 314 into the digital good using a watermark embedder to produce the genuine instance 420];


using the first private key, computing a first digital signature of all of the first public key, [Paragraph 0041, (7) calculates the content signature 318 (ContentSignature=Sign_RSA{Kpri _ issuer} (UniqueID|Payload InstanceHash|IssuerCertificateKey))]and 
creating a first digital record comprising the first public key, [Paragraph 0041, (8) builds the content descriptor by aggregating the Unique ID 312, the Payload 314, the instance hash 316, the issuer certificate key 319, and the content signature 318].

C.	 US Publication No. 2016/0300234 A1 to Moss-Pultz discloses a method for recording ownership rights in an asset, the method comprising: using a computing device having a user interface, generating an asset record having a fingerprint comprising a hash of a digital representation of the asset, a public key of a client who generates the asset record, and a digital signature comprising a private key of the creating client; using the computing device, communicating with one or more nodes of a peer-to-peer network to generate an entry in a public ledger by performing the steps of: generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client; and displaying the at least one issue record on the public ledger.

D.	US Publication No. 2017/0206523 A1 to Goeringer discloses a digital asset security device, comprising: an asset capture unit configured to electronically capture a digital asset; a processor configured to digitally sign the captured asset; a memory configured 

E. 	US Publication No. 2019/0333033 A1 to Finlow-Bates discloses a system for creating, transferring and storing digital assets, such as a cryptocurrency, in which no central trusted authority is required, is presented. A plurality of databases are coupled to a blockchain, with each of the plurality of databases connected through a connective component. Each connective component monitors an associated database and the blockchain. A creation of a digital asset may be initiated by an entry in the associated database, and ownership of the digital asset ownership and associated properties are mirrored to the remainder of the plurality of databases through the blockchain and respective connective components. Subsequently a transfer of the digital asset may be initiated through a new entry to the associated database. The blockchain provides a final single view of a true state of the digital asset and acts as a validator and arbitrator for the creation and the transfer.

F. 	US Publication No. 2019/0058599 A1 to Takada Chino discloses a method for generating a new record in a digital ledger, comprising: hashing a payload, public key, and signature of a parent record to generate a hash value; creating a new record with a new payload and a new public key; combining the hash value with the new payload and the new public key to generate a message value; generating a signature of the new record using the message value and a private key corresponding to the public key of the parent 

G. 	US Publication No. 2008/0162946 A1 to Lohman discloses methods, systems, for inserting an encrypted problem signature into a symptom database. A problem signature is first provided, which is then used to derive a hash value. The problem signature is then encrypted using the hash value. The hash value is further used to indicate the location in the database to insert the problem signature. The problem signature is then inserted at the location in the database indicated by the location.  
H. 	See the other cited prior arts.
However, the above prior arts of record including the rest of the cited prior arts and the prior art submitted with IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in each independent claim 1, 10 and 19.  For this reason, the specific claim limitations recited in the independent claims 1, 10 and 19 taken as whole are found to be allowable.
10.	 The dependent claims which are dependent on the above independent claims 1, 10 and 19 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

11.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498